                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL D. TERRELL,

                               Plaintiff,
        v.
                                                                            ORDER
 PAUL LYNCH, C/O CHAUSE, L. BAKER,
 JOAN M. HANNULA, BECHER,                                                18-cv-130-jdp
 MATT ZIMMERMAN, ANDREW B. ROSS,
 and JOSEPH R. DEMARTINI,

                               Defendants.


       Plaintiff Michael Terrell, a former state of Wisconsin prisoner, alleges that while he was

incarcerated at the Stanley Correctional Institution, he was forced to perform labor despite

being disabled, and after he harmed himself he received inadequate medical care that ultimately

resulted in his kneecap being surgically removed without his approval.

       Terrell alleged that defendant Health Services Unit supervisors L. Baker and Becher

“delayed adequate treatment by sending [Terrell] to a specialist.” Dkt. 1, at 4. I stated that it

was unclear what Terrell meant by that allegation, because although undue delay could violate

the Eighth Amendment, sending a patient to a specialist usually shows that the defendant is

not acting with deliberate indifference to the patient’s medical need. Dkt. 9, at 6. I gave Terrell

a chance to amend his complaint by supplementing his allegations against Baker and Becher

to better explain how these defendants violated his rights. Id. Terrell responded by filing a stack

of documents totaling more than 100 pages. See Dkt. 11. I told Terrell that he could not amend

his complaint with those documents, and I gave him a final chance to supplement his complaint

regarding defendants Baker and Becher. Dkt. 19.
       Terrell has now filed a supplement in which he states that defendant Becher would not

“approve [his] incident reports” or “fulfill [his] complaints.” Dkt. 21. She would not authorize

the surgery he needed for his knee or do anything to treat his injured leg. Id. These allegations

are sufficient to state Eighth Amendment medical care claims against Becher. Terrell does not

include any allegations against defendant Baker, so I will dismiss Baker from the case.

       Terrell has filed two other documents clarifying his allegations about the corticosteroid

treatment he received. Dkt. 24 and Dkt. 25. I previously allowed him to proceed on a claim

against defendant Nurse Matt Zimmerman for countermanding then-defendant Dr. Scott

Bassuener’s order for a corticosteroid injection; Terrell appeared to be alleging that Zimmerman

gave Terrell a larger-than-ordered dose of the steroid. See Dkt. 9, at 5. But now Terrell states

that he does not wish to bring a claim against Zimmerman. Dkt. 25. Instead, Terrell wishes to

sue Bassuener for prescribing a series of ten corticosteroid shots that left his knee “full of fluids”

and “[feeling] like mush.” Dkt. 24. I will dismiss Zimmerman from the case. Because Terrell

says that Bassuener “neglectfully” treated him “in a wrong manner,” id., I will allow Terrell to

proceed on a Wisconsin-law medical malpractice claim against Bassuener.




                                                  2
                                  ORDER

IT IS ORDERED that:

1. Plaintiff Michael Terrell is GRANTED leave to proceed on the following clams:

          •   Eighth Amendment claims against defendants Lynch, Chause, Hannula,
              Ross, Demartini, and Becher.

          •   Due process claims against defendants Ross and Demartini.

          •   A Wisconsin-law medical malpractice claim against defendant Bassuener.

2. Defendants Baker and Zimmerman are DISMISSED from the case.

3. The Department of Justice may have 21 days to inform plaintiff and the court
   whether it accepts service on behalf of defendant Becher.

4. The clerk of court is directed to forward a summons, the complaint, Dkt. 6, and
   supplements to the complaint, Dkt. 21 and Dkt. 24, to the United States Marshal
   for service on defendant Bassuener.

Entered December 20, 2018.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     3
